DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/25/2021 has been entered. The applicant amended the independent claim 1 by adding allowable subject matter of objected dependent claim 2, changed the dependency of claim 3 from claim 2 to claim 1, and cancelled dependent claim 2. Claims 1 and 3-24 are pending.

Response to Arguments
Applicant’s arguments filed on 10/25/2021 with respect to the rejection of amended independent claim 1 has been fully considered and is persuasive. Therefore, the rejection of claim 1 has been withdrawn. Claims 11-24 were allowed in previous Office Action dated 8/17/2021.

Reasons for Allowance
Claims 1, 3-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Independent claims 1, 11 and 23 are allowable over the prior art of 
Dependent claims 3-10 are allowed due to their dependencies on independent claim 1, dependent claims 12-22 are allowed due to their dependencies on independent claim 11, and dependent claim 24 is allowed due to its dependency on independent claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/R.A/Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872